DETAILED ACTION
This office action is in response to claims filed on 02/12/2021. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021, 06/09/2021, 08/23/2021 was filed on and after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
an occupant weight classification module configured to: measure a first frequency of ripples in current supplied to the motor as the seat is moved from the first position to the second position; measure a second frequency of ripples in the current supplied to the motor as the seat is moved from the third position to the fourth position; and determine a weight of the occupant based on the first and second frequencies.
an occupant weight classification module configured to: measure a first number of ripples in current supplied to the motor during the first period; measure a second number of ripples in the current supplied to the motor during the second period; and determine a weight of the occupant based on the first number of ripples and the second number of ripples.
an occupant weight classification module configured to: measure a first frequency of ripples in current supplied to the motor during the first period; measure a second frequency of ripples in the current supplied to the motor during the second period; and determine a weight of the occupant based on the first and second frequencies
The closest prior art Akashi et al. US 20120235612 A1 teaches the resonance of the vehicle refers to a state in which the entire vehicle presents a natural oscillation due to oscillation sources such as a torque ripple on this occasion. The resonance frequency of the vehicle is a natural frequency determined by the weight of the vehicle, spring constants and viscosity coefficients of elastic systems such as suspensions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846